         Case 2:18-cv-02929-JAM-DB Document 35 Filed 10/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       VEER B SINGH,                                   No. 2:18-cv-2929 JAM DB PS
12                        Plaintiff,
13             v.                                        ORDER
14       USCIS, U.S. CITIZENSHIP AND
         IMMIGRATION SERVICES,
15

16                        Defendant.
17

18            Plaintiff Veer Singh is proceeding in this action pro se. This matter was, therefore,

19   referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

20   On September 28, 2020, defendant filed a motion to dismiss plaintiff’s second amended

21   complaint. (ECF No. 34.) The motion is noticed for hearing before the undersigned on

22   November 6, 2020. Pursuant to Local Rule 230(c) plaintiff was to file an opposition or a

23   statement of non-opposition to defendant’s motion “not less than fourteen (14) days preceding the

24   noticed . . . hearing date.” Plaintiff, however, has failed to file a timely opposition or statement of

25   non-opposition. 1

26   ////

27
     1This is the second time plaintiff has failed to file a timely opposition or statement of non-
28   opposition. (ECF No. 26.)
                                                        1
         Case 2:18-cv-02929-JAM-DB Document 35 Filed 10/29/20 Page 2 of 2


 1            The failure of a party to comply with the Local Rules or any order of the court “may be
 2   grounds for imposition by the Court of any and all sanctions authorized by statute or Rule or
 3   within the inherent power of the Court.” Local Rule 110. Any individual representing himself or
 4   herself without an attorney is bound by the Federal Rules of Civil Procedure, the Local Rules, and
 5   all applicable law. Local Rule 183(a). Failure to comply with applicable rules and law may be
 6   grounds for dismissal or any other sanction appropriate under the Local Rules. Id.
 7            In light of plaintiff’s pro se status, and in the interests of justice, the court will provide
 8   plaintiff with an opportunity to show good cause for plaintiff’s conduct along with a final
 9   opportunity to oppose defendant’s motion.
10            Accordingly, IT IS HEREBY ORDERED that:
11            1. Plaintiff show cause in writing within fourteen days of the date of this order as to why
12   this case should not be dismissed for lack of prosecution;
13            2. The November 6, 2020 hearing of defendant’s motion to dismiss (ECF No. 34) is
14   continued to Friday, December 4, 2020, at 10:00 a.m., at the United States District Court, 501 I
15   Street, Sacramento, California, in Courtroom No. 27, before the undersigned;
16            3. On or before November 20, 2020, plaintiff shall file an opposition or statement of non-
17   opposition to defendant’s motion 2 ; and
18            4. Plaintiff is cautioned that the failure to timely comply with this order may result in the
19   recommendation that this case be dismissed.
20   DATED: October 29, 2020                          /s/ DEBORAH BARNES
                                                      UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
     2 Alternatively, if plaintiff no longer wishes to pursue this civil action, plaintiff may comply with
27
     this order by filing a request for voluntary dismissal pursuant to Rule 41(a) of the Federal Rules
28   of Civil Procedure.
                                                           2
